                Case 3:16-cv-04288-JSC Document 220 Filed 12/10/18 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


COURT TRIAL MINUTE ORDER

Case No. 16-cv-04288-JSC                         Case Name: Hymes v. Bliss, et al.

Date: December 8, 2018 (Day 5)                   Time: 4:38

The Honorable Jacqueline Scott Corley

Clerk: Ada Means                                 Court Reporter: Marla Knox

COUNSEL FOR PLAINTIFF:                                   COUNSEL FOR DEFENDANTS:

Glenn Katon; Caitlin Henry, Kennedy Helm                 Renee Rosenbilt; Briggs Matheson

Trial Began: 12/3/2018                                   Further Trial: 12/11/2018

TRIAL MOTIONS HEARD:                             DISPOSITION:

1.

2.

3.

OTHER:
Direct and cross examination of Milton Bliss and Don Cameron. Closing statements presented by Mr. Katon
and Ms. Rosenbilt. Jury deliberations.




VERDICT:




DISPOSITION OF EXHIBITS:

The following exhibits were marked and admitted into evidence: 106 (page 666), 132 (pages 2-6 & 2-7)
